Citation Nr: 0905833	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-21 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar disc 
disease, claimed as a low back disorder.  

3.  Entitlement to service connection for lumbar disc 
disease, claimed as a low back disorder.  

4.  Entitlement to an increased rating for residuals of 
thrombophlebitis of the left leg, currently rated 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from February 1955 to December 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran testified at a hearing before the Board at the RO 
in March 2008; the undersigned Veterans Law Judge presided.  

At the hearing, the Veteran's representative raised the issue 
of an increased rating for the service-connected residuals of 
pleurisy and multiple pulmonary emboli, currently rated 10 
percent.  The Board observes that the disability is currently 
rated under the provisions of Diagnostic Code 6810, which was 
deleted when the criteria for evaluating respiratory 
disorders were revised in October 1996.  In this regard, the 
representative argued at the Board hearing that the 
disability should be rated under revised Code 6817 and that a 
higher rating is warranted.  The issue of an increased rating 
for this disability has not been recently considered, and so 
the representative's comments are referred to the RO for 
appropriate action.  

The issue concerning an increased rating for residuals of 
thrombophlebitis of the left leg is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A supplemental statement of the case (SSOC) in July 1996 
last considered and denied the Veteran's claim for service 
connection for COPD.  Although the Veteran had initiated an 
appeal of an August 1995 rating decision that led to that 
SSOC, his appeal concerning that issue was dismissed by the 
Board in January 1997 because he did not file a timely 
substantive appeal.  

2.  Evidence added to the record since the July 1996 SSOC is 
merely cumulative of the evidence that was previously of 
record and considered concerning the issue relating to 
service connection for COPD, and does not present a 
reasonable possibility of substantiating the claim.  

3.  A rating decision in March 1961 denied service connection 
for a back condition.  The Veteran was notified of that 
decision and did not file a notice of disagreement (NOD) 
within one year.  

4.  Evidence added to the record since the March 1961 rating 
decision that denied service connection for a back condition 
is not cumulative or redundant of the evidence that was 
previously of record and considered, and presents a 
reasonable possibility of substantiating the claim.  

5.  The greater weight of the evidence shows that the 
Veteran's current lumbar disc disease is not related to 
complaints of back pain noted in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1996 SSOC, which denied 
the Veteran's claim for service connection for COPD, is not 
new and material, and the claim is not reopened; the July 
1996 SSOC is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

2.  Evidence received since the March 1961 rating decision, 
which denied the Veteran's claim for service connection for a 
low back disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2008).  

3.  The criteria are not met for service connection for 
lumbar disc disease.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

COPD

A rating decision in August 1995 denied service connection 
for COPD and emphysema.  A subsequent hearing officer's 
decision in January 1996 also found that the evidence did not 
show an etiological relationship between the Veteran's COPD 
and emphysema and his service-connected pulmonary emboli and 
pleurisy.  Further, a supplemental statement of the case 
(SSOC) that again considered and denied the claim was mailed 
to the Veteran in July 1996.  Although the Veteran appealed 
the RO's determinations, his appeal concerning that issue was 
dismissed by the Board in January 1997 because he did not 
file a timely substantive appeal.  Therefore, the July 1996 
SSOC - the last prior determination on the issue - is 
final.  38 C.F.R. § 20.1103.  

The evidence that was of record and considered in the August 
1995 decision included the Veteran's service treatment 
records and VA and private treatment records dated through 
January 1995.  The service treatment records are completely 
silent for any evidence of COPD or emphysema.  The Veteran's 
wife testified at an RO hearing in January 1996 that the 
Veteran was hospitalized for treatment of pneumonia twice 
during service and that that was the beginning of his COPD.  
The records do show that he was hospitalized in 1957 and that 
pneumonia was an initial consideration.  However, further 
evaluation during that hospitalization revealed that he had 
pulmonary emboli due to thrombophlebitis in his left leg and 
that the pulmonary emboli were the cause of his pulmonary 
complaints, as well as the clinical and x-ray findings.  The 
Board would point out that service connection has already 
been established for pleurisy and multiple pulmonary emboli 
that occurred following an episode of thrombophlebitis during 
service.  (Service connection is also in effect for residuals 
of thrombophlebitis).  Those pulmonary disorders, however, 
are distinct from COPD, as the evidence had previously shown.  
No issue concerning pleurisy and multiple pulmonary emboli is 
currently before the Board.  The post-service treatment 
records that were previously of record showed that the 
Veteran was treated for chronic bronchitis in January 1977 
and that he was hospitalized at a private facility in 
December 1994 for treatment of a flare up of COPD.  There was 
no evidence that any examiner had related the Veteran's COPD 
to service or to a service-connected disability.  

The evidence that has been added to the record since the July 
1996 SSOC consists primarily of VA and private treatment 
records dated from January 1977 through December 2007.  
Although the report dated in January 1977 (listing a 
diagnosis of chronic bronchitis) is a duplicate of the report 
that was previously of record, other reports beginning in 
November 1978 which were not previously of record were 
received which also show diagnoses of acute and chronic 
bronchitis.  Those additional records also reflect a 
diagnosis of COPD in March 1993, however, when the Veteran 
was hospitalized for treatment of an acute exacerbation of 
the condition.  The remaining additional records reflect 
subsequent, continuing treatment for the Veteran's COPD, 
including frequent flares of bronchitis.  Although the 
evidence does reflect treatment for COPD more than a year and 
a half earlier than was previously shown, that treatment was 
still more than 24 years after the Veteran's separation from 
service.  None of the medical reports provides any evidence 
to the effect that the Veteran had COPD or any other 
respiratory disorder during service.  In addition, none of 
the evidence indicates that any examiner has suggested that 
the Veteran's current COPD is in any way related to service.  

In March 2008, the Veteran testified before the Board that he 
was sick for 14 days in March 1955 during his basic training 
after he participated in "war games" during which he was 
exposed to tear gas.  He also recalled that "somebody said" 
that he and the other servicemen had accidentally been 
exposed to mustard gas.  

First, the Board observes that the service treatment records 
do not show that the Veteran was exposed to any gas or that 
he was treated in 1955 for any respiratory disorder.  But his 
hearing testimony must be taken as true for purposes of 
determining whether new and material evidence has been 
presented.  Nevertheless, that evidence does not relate to an 
unestablished fact.  His hearing testimony does not tend to 
show that he had COPD or any other chronic respiratory 
disorder during service (other than the residuals of the 
pulmonary emboli discussed above).  Nor does it indicate that 
his current COPD is related to service in any way.  In this 
regard, the Board notes that persons without medical training 
are not competent to comment upon medical observations or to 
make medical diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The January 1977 medical report that the Veteran submitted in 
conjunction with his application to reopen his claim is not 
"new," because it was previously of record and considered 
by the RO.  While the remaining evidence added to the record 
since the July 1996 SSOC was not previously of record, it is 
nevertheless also not "new," because it is merely 
cumulative of evidence that was previously of record and 
considered.  It shows nothing more than continued treatment 
for a disorder that was already known to be present.  
Moreover, none of the additional evidence relates to an 
unestablished fact necessary to substantiate the claim.  

The Board notes that a January 1996 Hearing Officer's 
decision (prior to the final July 1996 SSOC) also denied 
service connection for COPD as secondary to the Veteran's 
service-connected pleurisy and multiple pulmonary emboli.  
That decision is also final.  However, the Veteran has not 
raised the issue of secondary service connection in his 
current appeal, so that issue is not before the Board.  

Therefore, because the additional evidence does not raise a 
reasonable possibility of substantiating the claim, the Board 
concludes that new and material evidence has not been 
presented to reopen the Veteran's claim for service 
connection for COPD.  

Accordingly, the appeal in this regard is denied.  

Lumbar disc disease

The record shows that a rating decision in March 1961 denied 
service connection for a back condition.  The Veteran was 
notified of that determination and did not file a notice of 
disagreement within one year of the notice of the decision.  
Therefore, the March 1961 rating decision is final.  

Evidence that was of record in March 1961 included the 
Veteran's service treatment records, a report from a private 
physician, and the report of a VA compensation examination in 
December 1960.  

The service treatment records show that the Veteran was 
evaluated for complaints of back pain on three occasions 
during service.  His complaints in July 1955 apparently 
resolved.  An examiner in September 1955 stated that 
"perhaps" the Veteran had "a disc syndrome or other 
organic low back pain, but his symptoms are very vague & 
warrant nothing but symptomatic measures & observation at 
present."  X-rays of the lumbosacral spine were interpreted 
as being negative.  At the time of his separation 
examination, the Veteran did not voice any back complaints, 
and no pertinent abnormal clinical findings were recorded; 
examination of the back was noted to be normal.  

In October 1960, the Veteran submitted the report of an 
examination by a private physician.  The examiner recorded 
the Veteran's complaint of low back pains and leg pains, and 
noted that he worked loading trucks.  He indicated that a 
complete neurological examination had been conducted, but no 
clinical findings were reported.  The examiner listed a 
diagnosis of "unstable back."  

A VA compensation examination was conducted in December 1960.  
Again, the Veteran complained of low back pain and pain in 
both legs if he did any standing or working for any length of 
time.  The examiner noted that the musculoskeletal 
examination was completely normal, however.  The examiner 
concluded that no disease of the back was found.  

The March 1961 rating decision denied service connection for 
a back disorder on the basis that the evidence did not 
demonstrate a current disability.  

In April 1976, the Veteran submitted an undated private 
treatment report indicating that he was being hospitalized 
for evaluation of, inter alia, "trouble with his right 
leg."  The examiner stated that the Veteran was 37 years 
old; his DD Form 214 indicates that he was born in 
November 1937.  Therefore, the report would have been 
prepared in either late 1974 or 1975.  The examiner stated 
that the Veteran had had "trouble" with his coccyx "some 
years ago," at which time he apparently had a spinal block.  
The Veteran reported that, subsequently, his right leg would 
periodically give way.  Prior to three weeks before the 
hospitalization, his leg last gave way three or four months 
ago.  The examination was reportedly normal, except for some 
weakness of the right leg.  The examiner's impressions 
included, "Rule out possible lumbar disc disease."  

The treatment records do not subsequently refer to any back 
complaints until November 1989.  X-rays of the lumbosacral 
spine in September 1989 reportedly showed normal disc spaces, 
but small marginal osteophytes were noted at L3, L4, L5, and 
S1, with mild hypertrophic changes in the facets at L4-5 and 
L5-S1; it was the radiologist's impression that the findings 
represented mild degenerative osteoarthritis.  At that time, 
he was evaluated by a urologist for complaints of low back 
pain radiating into his groin of two months' duration.  
Evaluation disclosed a right renal stone.  He underwent 
successful lithotripsy in December 1989.  

A private physician's report dated in May 1994 states that 
the Veteran walked with difficulty, using two canes, and 
that, with flares of back pain, he would be unable to 
straighten up.  He reportedly had muscle spasms in both legs, 
and pain and burning in both legs and both feet.  The 
examiner's diagnoses included lumbosacral disc disease.  

Subsequent treatment records note the Veteran's complaint of 
low back pain and a diagnosis of lumbosacral disc disease.  A 
private clinic note dated in June 1999 states that a recent 
MRI (June 1999) had shown a herniated nucleus pulposus at 
L4-5 on the left.  No examiner, however, discussed the 
etiology or date of onset of the lumbar spine disc disease.  

First, the Board finds that the evidence added to the record 
since the March 1961 rating decision is new and material.  
The treatment records clearly show that the Veteran now has 
diagnosed degenerative disc disease of the lumbar spine.  
Because service connection was denied in March 1961 because 
the evidence did not show a current disability, the 
subsequently received evidence relates to an unestablished 
fact necessary to substantiate the claim.  The Board finds, 
therefore, that the evidence raises a reasonable possibility 
of substantiating the Veteran's claim.  Accordingly, the 
Veteran's service connection claim is reopened.  

The next step is to proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist the 
claimant under 38 U.S.C.A. § 5107(a) has been fulfilled.  The 
Board notes that the May 2004 rating decision on appeal 
adjudicated the Veteran's service connection claim concerning 
a back disability "on the merits," i.e., considering all of 
the evidence, rather than adjudicating the question of 
whether new and material evidence has been presented to 
reopen the previously and finally denied claim.  Because the 
RO has already proceeded to the second step, the Veteran is 
not prejudiced by the Board's consideration of his claim on 
the merits at this time.  

The Board also finds that the duty to assist has been 
fulfilled.  In light of evidence showing that the Veteran 
currently has degenerative disc disease of the lumbar spine, 
and considering the evidence in the service treatment 
records, a VA compensation examination was conducted in May 
2006 to obtain a medical opinion concerning the nexus between 
the Veteran's current disability and service.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  

That examiner reviewed the claims file and discussed the 
history of the Veteran's back disorder, essentially as set 
forth above.  In providing the requested opinion, the 
examiner noted that there were just one or two episodes of 
back pain in service that was relieved when he was treated 
for some other problem, mainly urinary tract problems; he 
noted that x-rays of the back were normal during service.  
The examiner also indicated that there was no mention of any 
back pain or other back problems at the time of the Veteran's 
separation examination, and that there was "no subsequent 
mention [of any back complaints or abnormal clinical 
findings] for a number of years."  The examiner concluded 
that, "[i]n the absence of better documentation, I cannot 
connect the episodes in the service with his problems now 
without resort to unfounded speculation."  

At his Board hearing, the Veteran testified that he went on 
sick call seven times during service because of low back 
pain.  He stated that he hurt his back during service in the 
course of his duties as a parachute rigger, which involved a 
lot of heavy lifting.  He also recalled completing ejection 
seat training during service that was very hard on his back.  
The Veteran indicated that he was still having problems with 
his back when he left the military and that he had continued 
to have back problems ever since.  

The Board observes that the Veteran's DD Form 214 shows that 
his military occupational specialty was as a parachute 
rigger.  However, despite his hearing testimony, there is no 
medical evidence that he sustained any back injury during 
service.  Moreover, his contention that he experienced back 
pain throughout service and during the many years since his 
separation from service is not supported by either the 
service treatment records or the post-service treatment 
records.  Significantly, the post-service treatment records 
reflect frequent, ongoing evaluation and treatment for 
numerous medical problems beginning shortly after the 
Veteran's separation from service.  Although there is one 
report of his complaint of back pain approximately two years 
after his separation from service, none of the subsequent 
treatment records mention any back complaints for another 14 
or 15 years.  

Considering all of the evidence of record, the Board finds 
that the evidence does not demonstrate that the Veteran had a 
chronic back disorder during service.  Moreover, although he 
complained of low back pain in service and now has 
degenerative disc disease of the lumbar spine, the evidence 
does not show continuity of symptomatology as might warrant 
service connection.  The Veteran's hearing testimony in that 
regard, in the absence of any other corroborative evidence, 
is not considered credible.  See 38 C.F.R. § 3.303(c).  
Finally, the medical evidence does not show that the 
Veteran's current back disorder is related to the symptoms 
noted in service.  There is no competent evidence even 
suggesting such a nexus.  In the absence of such evidence, 
the criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the foregoing reasons, the claim for service connection 
for a low back disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  This notice was provided before the adverse 
decision in May 2004.  Thus, there was no error in providing 
the required notice prior to the adverse decision in 
May 2004.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at a 
hearing.  Also, in May 2006, soon after the Court issued its 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the RO notified the Veteran of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess.  

In addition, it was held in Kent v. Nicholson, 20 Vet. App. 1 
(2006), that, where the issue is whether new and material 
evidence has been presented to reopen a previously denied 
claim, the claimant must be notified as to the specific 
information and evidence needed to reopen the claim, based on 
the reason(s) for the prior denial.  The appellant was not 
initially sent notice complying with Kent concerning his 
application to reopen his claim for service connection for 
COPD.  But the error in not providing the specific notice 
required by Kent prior to the adverse decision was cured by a 
November 2005 letter, sent prior to the May 2006 statement of 
the case and the October 2007 supplemental statement of the 
case.  Thus, the Veteran was not prejudiced by the timing 
error in this regard.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  The Board also observes 
that, although the Veteran was not provided with any Kent-
compliant notice regarding his claim for service connection 
for a low back disorder, he is not prejudiced by that error, 
because the Board has determined that new and material 
evidence has been presented and that the claim has been 
reopened.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded a VA compensation examination, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for chronic obstructive 
pulmonary disease (COPD) is not reopened.  

New and material evidence having been presented, the claim 
for service connection for lumbar disc disease, claimed as a 
low back disorder, is reopened.  

Service connection for lumbar disc disease, claimed as a low 
back disorder, is denied.  


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held in Vazquez that, with respect to increased rating 
claims, notice pursuant to 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate such a claim,

(1) the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life;  
(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that requirement 
to the claimant;  (3) the claimant must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
DCs, which typically provide for a range 
in severity of a particular disability 
from 0% to as much as 100% (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and  (4) the 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The record shows that the last action taken by the RO in this 
case as to this issue was to issue an SSOC in October 2007, 
prior to the Board's March 2008 hearing at the RO.  On review 
of the file, the Board finds that the Veteran has not been 
provided with notice compliant with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  He was sent a letter in November 
2006, with the statement of the case, that provided him with 
the general criteria for establishing ratings and effective 
dates after service connection has been granted, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Veteran has not been provided with any notice 
that complies with the criteria required by Vazquez.  

The Board also observes that the most recent VA compensation 
examiner in May 2006 did not comment on the presence or 
absence of stasis pigmentation or eczema, both of which are 
among the criteria for a higher evaluation for post-phlebitic 
syndrome under Diagnostic Code 7121.  Thus, that examination 
is inadequate for rating purposes and another examination 
should be scheduled.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that, to 
substantiate his claim, he must provide 
- or ask the Secretary to obtain - 
medical or lay evidence demonstrating 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
Notify him that post-phlebitic syndrome 
is rated on the basis of the presence and 
severity of persistent edema, stasis 
pigmentation, eczema, and intermittent 
ulceration, and that, should an increase 
in disability be found, a disability 
rating will be determined by applying the 
relevant diagnostic code - Code 7121 
(which rates post-phlebitic syndrome) - 
that provides for a range in severity of 
a particular disability from 0% to as 
much as 100%, based on the nature of his 
symptoms, their severity and duration, 
and their impact upon employment and 
daily life.  Also provide him with 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to greater 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing greater impairment or 
exceptional circumstances relating to the 
disability.  

2.  Schedule the Veteran for a VA 
compensation examination to evaluate his 
left leg.  The claims file must be 
provided to the examiner to review in 
conjunction with the examination.  The 
examiner's report should describe all 
current symptoms and pertinent clinical 
findings, and should also indicate the 
effect the residuals of thrombophlebitis 
have on his employment and daily life.  
The report should specifically comment on 
the presence and severity of any 
persistent edema, stasis pigmentation, 
eczema, or intermittent ulceration.  

3.  Then, readjudicate the Veteran's 
claim for an increased rating for 
residuals of thrombophlebitis of the left 
leg.  If action taken is not to the 
Veteran's satisfaction, provide him and 
his representative with a supplemental 
statement of the case (SSOC) and give 
them an appropriate period of time to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


